NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 30 August 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  it appears that the phrase “free red blood cells” should be ---free of red blood cells---.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear what direction is meant by the term “inwardly”, and thus the structure of the lower end of the first platen is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbour, Jr. (U.S. Patent No. 4,284,209).
Regarding claim 11,  Barbour, Jr. discloses an expressor 11 comprising: a base 13; a first platen 15 having an inside face and an opposing outside face extending between an upper end and an opposing lower end, the upper end having a perimeter edge with a first notch 17 recessed into the perimeter edge so that the first notch passes between the inside face and the outside face, the lower end being connected to the base; a second platen 23 having an inside face extending between an upper end and an opposing lower end, the lower end of the second platen being movably mounted to the base so that the second platen can move between a collapsed position where the second platen is moved toward the first platen and a retracted position where the second platen is moved away from the first platen (col. 2 line 33 – col. 3 line 16; Fig. 1-3).
Regarding claim 12, Barbour, Jr. discloses wherein the second platen is pivotably connected to the base so that the second platen can pivot between the collapsed position and the retracted position (col. 2 lines 46-61; Fig. 1-3).
Regarding claim 14, Barbour, Jr. discloses further comprising means 27 for moving the second platen between the collapsed position and the retracted position

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour, Jr. (U.S. Patent No. 4,284,209) in view of EP 0348682 (Tanokura et al.).
Regarding claim 1, Barbour, Jr. discloses an expressor 11 comprising: a base 13; a first platen 15 having an inside face extending between an upper end and an opposing lower end, the lower end extending from the base; a second platen 23 having an inside face extending between an upper end and an opposing lower end, the second platen being movably mounted to the base so that the second platen can move between a collapsed position where the second platen is moved toward the first platen and a retracted position where the second platen is moved away from the first platen, at least a portion of the second platen being spaced apart from the first platen by a gap spacing 33 when the second platen is in the collapsed position, wherein either the first platen or the second platen is releasably attached to the base (col. 2 line 33 – col. 3 line 16; Fig. 1-3), but does not disclose a width of the gap spacing when the second platen is in the collapsed position can be selectively adjusted.
EP 0348682 discloses wherein either the first platen or the second platen 28 is releasably attached to the base 64 so that a width of the gap spacing H when the second platen is in the collapsed position can be selectively adjusted (Fig. 7a and 7b; col. 10 lines 10-22). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the expressor of Barbour, Jr. with the adjustable gap spacing as taught by EP 0348682 for the purpose of high accuracy and yield without requiring much experience and skill on the part of the operator (col. 14 lines 28-43).
Regarding claim 2, Barbour, Jr. discloses wherein the lower end of the second platen 23 is pivotably connected to the base so that the second platen can pivot between the collapsed position and the retracted position (col. 2 line 33 – col. 3 line 16; Fig. 1-3).
Regarding claim 3, Barbour, Jr. does not disclose wherein either the first platen or the second platen is releasably attached to the base so that the width of the gap spacing can be selectively adjusted without pivoting of the first platen or the second platen.
EP 0348682 discloses wherein either the first platen or the second platen is releasably attached to the base so that the width of the gap spacing can be selectively adjusted without pivoting of the first platen or the second platen (Fig. 7a and 7b; col. 10 lines 10-22). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the expressor of Barbour, Jr. with the adjustable gap spacing as taught by EP 0348682 for the purpose of high accuracy and yield without requiring much experience and skill on the part of the operator (col. 14 lines 28-43).
Regarding claim 4, Barbour, Jr. does not disclose wherein the inside face of the first platen is disposed in parallel alignment with inside face of the second platen when the second platen is in the collapsed position.
EP 0348682 discloses wherein the inside face of the first platen is disposed in parallel alignment with inside face of the second platen when the second platen is in the collapsed position (Fig. 7a; when the second platen is in the collapsed position, i.e. the vertical position, it is parallel with the first platen). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the expressor of Barbour, Jr. with the adjustable gap spacing as taught by EP 0348682 for the purpose of high accuracy and yield without requiring much experience and skill on the part of the operator (col. 14 lines 28-43).
Regarding claim 5, Barbour, Jr. discloses further comprising means 27 for moving the second platen toward the first platen (col. 2 line 33 – col. 3 line 16; Fig. 1-3).
Regarding claim 6, Barbour, Jr. discloses wherein the means 27 for moving comprises a spring, pneumatic piston or hydraulic piston (col. 2 line 33 – col. 3 line 16; Fig. 1-3).
Regarding claim 8, Barbour, Jr. discloses an expressor system comprising: the expressor as recited in claim 1; and a bag assembly comprising: a collapsible bag 41 bounding a compartment that is adapted to hold a fluid, the bag being disposed between the first platen and the second platen; and a tube 43 and/or 45 projecting from the collapsible bag (Fig. 1).
Regarding claim 10, Barbour, Jr. discloses a method using the expressor recited in claim 1 for removing a supernatant from a compartment of a collapsible bag that houses the supernatant and a pellet comprised of cells or microorganism, the method comprising: moving the first platen or the second platen of the expressor recited in claim 1 relative to the base;  41Docket No. 16100.31positioning the collapsible bag between the first platen and the second platen; and moving the second platen toward the first platen so as to compress the bag between the first platen and the second platen and drive at least a portion of the supernatant out of the bag through a tube coupled with the bag (col. 2 line 33 – col. 3 line 68), but does not disclose adjusting the width of the gap spacing between the first platen and the second platen based upon an amount of pellet within the compartment of the bag.
EP 0348682 discloses adjusting the width of the gap spacing between the first platen and the second platen based upon an amount of pellet within the compartment of the bag (Fig. 7a and 7b; col. 10 lines 10-22). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the expressor of Barbour, Jr. with the adjustable gap spacing as taught by EP 0348682 for the purpose of high accuracy and yield without requiring much experience and skill on the part of the operator (col. 14 lines 28-43).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barbour, Jr. (U.S. Patent No. 4,284,209) in view of EP 0348682 (Tanokura et al.), as applied to claim 8 above, and further in view of Brown et al. (U.S. Patent Application Pub. No. 2002/0183185).
Regarding claim 9, modified Barbour, Jr. does not disclose an expressor system further comprising a pellet comprised of cells or microorganisms disposed within the compartment of the bag and a liquid supernatant disposed within the compartment of the bag, wherein the pellet comprises cells that are free red blood cells and white blood cells and the liquid supernatant is free of plasma.
Brown et al. discloses an expressor system (Fig. 3) further comprising a pellet comprised of cells or microorganisms disposed within the compartment of the bag and a liquid supernatant disposed within the compartment of the bag, wherein the pellet comprises cells that are free red blood cells and white blood cells and the liquid supernatant is free of plasma (Abstract; apparatus for concentrating and recovering pathogens from a fluid other than blood). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the expressor system of Barbour, Jr. with the pellet and supernatant taught by Brown et al. for the purpose of concentrating and recovery pathogens (Abstract). 

Claim 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour, Jr. (U.S. Patent No. 4,284,209) in view of Brown et al. (U.S. Patent Application Pub. No. 2002/0183185).
Regarding claim 18, Barbour, Jr. discloses an expressor 11 comprising: a base 13; a first platen 15 having an inside face extending between an upper end and an opposing lower end, the lower end extending from the base; 43Docket No. 16100.31a second platen 23 having an inside face extending between an upper end and an opposing lower end, but does not disclose a first arm and a spaced apart second arm movably mounted to the base, and the second platen being pivotably connected to the first arm and the second arm so that the second platen can pivot toward and away from the first platen.
Brown et al. discloses a base (one of the plates 42); a first platen 40 having an inside face extending between an upper end and an opposing lower end, the lower end extending from the base; a first arm and a spaced apart second arm (see annotated Fig. 3) movably mounted to the base; a second platen (the other one of the plates 42) having an inside face extending between an upper end and an opposing lower end, the second platen being pivotably connected to the first arm and the second arm so that the second platen can pivot toward and away from the first platen (para. [0033]). It would have been obvious for one having ordinary skill in the art to have provided the expressor of Barbour, Jr. with the first and second arms of Brown et al. for the purpose of providing two hinged plates of a clamp for pressing the bag against one side of the clamp, i.e., one of the platens (para. [0033]).

    PNG
    media_image1.png
    508
    495
    media_image1.png
    Greyscale

Regarding claim 19, Barbour, Jr. does not disclose wherein the first arm and the second arm each have a first end and an opposing second end, the first end of each arm being pivotably connected to the base and the second end of each arm being pivotably connected to the second platen.
Brown et al. discloses wherein the first arm and the second arm each have a first end and an opposing second end (see annotated Fig. 3), the first end of each arm being pivotably connected to the base (one of the plates 42) and the second end of each arm being pivotably connected to the second platen (the other one of the plates 42). It would have been obvious for one having ordinary skill in the art to have provided the expressor of Barbour, Jr. with the first and second arms of Brown et al. for the purpose of providing two hinged plates of a clamp for pressing a bag against one side of the clamp, i.e., one of the platens (para. [0033]).
Regarding claim 20, Barbour, Jr. discloses an expressor system comprising: the expressor as recited in claim 18; and a bag assembly comprising a collapsible bag 41 bounding a compartment that is adapted to hold a liquid, the bag being disposed between the first platen and the second platen (Fig. 1), but does not disclose the second platen being elevated by the first arm and the second arm so as to be spaced apart from the base.
Brown discloses the second platen (the other one of the plates 42) being elevated by the first arm and the second arm (see annotated Fig. 3) so as to be spaced apart from the base (one of the plates 42). It would have been obvious for one having ordinary skill in the art to have provided the expressor of Barbour, Jr. with the first and second arms of Brown et al. for the purpose of providing two hinged plates of a clamp for pressing a bag against one side of the clamp, i.e., one of the platens (para. [0033]).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the first platen inwardly tapers at the lower end.
Claims 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest a second notch recessed into the perimeter edge at the upper end of the first platen so that the second notch passes between the inside face and the outside face, the second notch being spaced apart from the first notch; a first port being disposed on the front face of the bag and communicating with the compartment, the first port being received within the first notch of the first platen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774